Title: David Hartley to the American Peace Commissioners, [9 April 1784]
From: Hartley, David
To: American Peace Commissioners



Gentlemen,
[April 9, 1784]

I have received the honour of your Letter dated March 31. 1784 with the enclosures, wch. I have communicated to his Majesty’s Ministers. I have the Pleasure to inform you that the Ratification on our Part, is now making out, and that I have received orders to prepare for the Exchange at Paris with all convenient Speed.
Before my Departure I shall propose such general Sentiments for the Consideration of his Majesty’s Ministers, as have occurred to me in our former Negotiations; my utmost Wish at all times being to give every possible Assistance in my power to effect a cordial & conciliatory Intercourse & Connexion between our Countries.
I have the honour to be Gentlemen, Your Excellencies most obedt. humble Servt.

(signed) D. Hartley.
Copy of a Letter from D. Hartley Esqr. to the Ministers Plenipotentiary of the United States of America &c. dated London April 9. 1784.—

